Citation Nr: 1641026	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  13-00 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable rating for maxillary sinusitis prior to June 13, 2013 and in excess of 30 percent thereafter. 

2.  Entitlement to a compensable rating for status post septorhinoplasty, status post deviated nasal septum.

3.  Entitlement to a compensable rating for left foot 5th metatarsal fracture prior to July 25, 2013 and in excess of 10 percent thereafter. 

4.  Entitlement to a rating in excess of 40 percent for degenerative arthritis of the thoracolumbar spine.

5.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy prior to September 24, 2010, and in excess of 20 percent thereafter.

6.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy prior to September 24, 2010, and in excess of 20 percent thereafter.

7.  Entitlement to a rating in excess of 10 percent for left shoulder impingement syndrome with rotator cuff tendinitis, status post anterior labral tear repair, and traumatic arthritis, prior to July 25, 2013 and in excess of 20 percent thereafter. 

8.  Entitlement to a compensable rating for left knee patellofemoral syndrome, prior to July 25, 2013 and in excess of 10 percent thereafter. 

9.  Entitlement to an initial rating in excess of 10 percent for fibromyalgia prior to June 13, 2013.
 

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to April 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2010 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

An October 2012 rating decision granted increased ratings of 20 percent each to left and right lower extremity radiculopathy, effective September 24, 2010.  In a February 2014 rating decision, an increased rating of 30 percent for maxillary sinusitis was assigned, effective June 13, 2013 and increased ratings of 20 percent for left shoulder disability and 10 percent for left foot and left knee disabilities were assigned, effective July 25, 2013.  

Also in the February 2014 rating decision, a 40 percent rating was assigned for fibromyalgia, effective June 13, 2013.  In that decision, the RO stated that the appeal was resolved as the 40 percent rating was the maximum rating available for fibromyalgia.  However, as the 40 percent rating was not assigned for the entire appeal period, the appeal is not satisfied.  Consequently, the Board determines that the issue of entitlement to an initial rating in excess of 10 percent for fibromyalgia, prior to June 13, 2013 is still on appeal.  Service connection for fibromyalgia was granted in a February 2010 rating decision, and the issue was readjudicated in the November 2010 rating decision as new evidence was received.  Therefore, the February 2010 rating decision is the decision on appeal with regard to that claim.   See 38 C.F.R. § 3.156 (b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52   (2011); Jennings v. Mansfield, 509 F.3d 1362 (2007)(a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to increased ratings for thoracolumbar spine, left shoulder, and left knee disabilities and fibromyalgia are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  Prior to June 13, 2013, the Veteran's maxillary sinusitis was established by x-ray, but did not result in incapacitating or non-incapacitating episodes with symptoms such as pain, headaches, purulent discharge, or crusting.

2.  From June 13, 2013, the Veteran's maxillary sinusitis caused non-incapacitating episodes that occurred more than six times per year with pain and headaches, but not near constant sinusitis and did not require repeated or radical surgery. 

3.  During the pendency of the appeal, status post septorhinoplasty, status post deviated nasal septum is not manifested by a traumatically deviated septum, obvious disfigurement or loss of part of the nose. 
4.  Prior to July 25, 2013, the Veteran's left foot 5th metatarsal fracture manifested in pain and tenderness without alteration of gait, weight-bearing, arch, or toe and tendon alignment and resulting in a less than moderate disability that caused no limitation of daily activities.  

5.  From July 25, 2013, the Veteran's left foot 5th metatarsal fracture resulted in a moderate disability manifested by sharp and constant pain in the arch that caused pain when walking.  


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for maxillary sinusitis prior to June 13, 2013 and in excess of 30 percent thereafter have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2016).

2.  The criteria for a compensable rating for status post septorhinoplasty, status post deviated nasal septum have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6502 (2016).

3. The criteria for a compensable rating for left 5th metatarsal fracture prior to July 25, 2013 and in excess of 10 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims.

The record reflects that the Veteran's service treatment records and all identified VA treatment records have been obtained.  Moreover, the Veteran has been provided appropriate VA examinations.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Therefore, the Board will now address the merits of the claims. 

II. General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

III. Factual Background and Analysis

Maxillary Sinusitis and Septorhinoplasty

The Veteran's chronic maxillary sinusitis has been rated noncompensable prior to June 13, 2013 and as 30 percent disabling thereafter.  Sinusitis (maxillary, chronic) is evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513.  This disability, along with the sinus disabilities addressed in Diagnostic Codes 6510, 6511, 6512, and 6514, is rated pursuant to the General Rating Formula for Sinusitis (General Rating Formula).  

Under the General Rating Formula, a noncompensable rating is warranted for sinusitis detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (four to six weeks) of antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires (1) three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or (2) more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The maximum disability rating of 50 percent is assigned (1) following radical surgery with chronic osteomyelitis or (2) for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.   

An incapacitating episode of sinusitis is defined as an episode that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula, Note.

The Veteran's status post septorhinoplasty is rated noncompensably under Diagnostic Code 6502, which provides a 10 percent rating for traumatic deviation of the septum with 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side. 38 C.F.R. § 4.97. 

Diagnostic Code 6504 provides a 10 percent rating for loss of part of one ala or other obvious disfigurement of the nose and a 30 percent rating for loss of part of the nose exposing both nasal passages. 38 C.F.R. § 4.97.

The Veteran underwent a septorhinoplasty for a deviated septum in 1988.  At a September 2010 VA examination, he reported experiencing rhinitis symptoms daily without need of medication.  He denied needing treatment, hospitalization, or surgery since his 1988 surgery.  The Veteran also denied problems with purulent drainage, speech impairment, dyspnea at rest or exertion, and chronic sinus infections.  The examiner indicated that there was a remote history of maxillary sinusitis with no history of chronic sinusitis and negative X-rays.

At a June 2013 VA examination, the Veteran reported chronic nasal drainage as a result of the deviated nasal septum repair as well as chronic daily congestion and intermittent sinus pain in the maxillary area in the mornings.  The Veteran denied having incapacitating episodes, but the examiner documented seven or more non-incapacitating episodes in the prior 12 months.   

A review of the Veteran's treatment notes and statements does not reflect treatment or manifestations of the Veteran's nose and sinus disabilities that demonstrates more severe symptoms than those described upon VA examination.  

A compensable rating requires that the sinusitis result in incapacitating episodes or non-incapacitating episodes with symptoms such as pain, headaches, purulent discharge, or crusting.  The Veteran denied experiencing such symptoms at the September 2010 VA examination, and neither his treatment records nor his written statements in connection with the claim present such symptoms or manifestations so as to warrant a compensable rating prior to June 13, 2013.

At the June 2013 VA examination the Veteran endorsed non-incapacitating episodes occurring more than six times per year with headaches and pain, which is contemplated by the 30 percent rating.  A rating in excess of 30 percent requires the occurrence of radical surgery or that the symptoms are near constant and follow repeated surgeries, which manifestations are not documented during the pendency of the appeal.  Based on the above evidence, the Board determines that a compensable rating for maxillary sinusitis is not warranted prior to June 13, 2013, and a rating in excess of 30 percent is not warranted thereafter.   

With respect to the Veteran's status post septorhinoplasty, the record does not reflect that the Veteran has had at any time during the pendency of the claim a recurrence of his deviated septum or that he has obvious disfigurement or has lost part of his nose to warrant a compensable rating for that disability.  Absent these manifestations, a compensable rating is not warranted for this disability.

Left foot 5th metatarsal fracture 

Prior to July 25, 2013, the Veteran's left foot disability was rated noncompensably pursuant to Diagnostic Code 5284.  Thereafter, a 10 percent rating is assigned.  

Diagnostic Code 5284 provides ratings for foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 10 percent rating is warranted for moderate foot injuries; a 20 percent rating is warranted for moderately severe foot injuries and a 30 percent rating is warranted for severe foot injuries.  The Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a. 

The words "moderate," "moderately severe," and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. § 4.63 (2016). 

Under 38 C.F.R. 4.63, "loss of use of a foot" includes extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent footdrop, equally well served by amputation. 

The Veteran's left foot disability was evaluated at VA examinations in September 2010 and July 2013.  At the September 2010 VA examination, the Veteran reported pain around the 1st metatarsal area with episodes of pain lasting a week.  The clinical examination revealed a normal arch with normal toe and Achilles' alignment, and tenderness over the 1st metatarsal area.  There was no instability, crepitus, erythema, or swelling.  Gait was normal, and the examiner found no sign of abnormal weight bearing.  Subtalar testing revealed no instability or pain. The examiner reviewed imaging from 2009 which showed os perineum.  The diagnosis was stress fracture of the 1st metatarsal with residual pain due to periostitis.  The examiner indicated that the disability caused no limitation in daily activities.

At the July 2013 VA examination, the examiner diagnosed fracture of the left 5th metatarsal, metatarsalgia, and plantar fasciitis.  The examiner indicated that the disability was moderate in severity.  The Veteran described sharp and constant pain in the arch of the foot with no swelling.  He reported that the first few steps in the morning are painful and that uneven ground and inclines bother him. 
A review of treatment notes does not reveal treatment for the Veteran's left foot or manifestations not addressed by VA examination.  In addition, the Veteran's personal statements do not offer evidence of a disability more severe than described at VA examination.  

The Board notes that the Veteran has not only a diagnosis of left 5th metatarsal fracture, but also plantar fasciitis.  The evidence is insufficient for the Board to determine what symptoms are attributable to the service-connected fracture as opposed to the nonservice-connected plantar fasciitis.  Therefore, the Board determines that the totality of the Veteran's left foot symptoms are a result of his service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102  requires that reasonable doubt on any issue be resolved in the Veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).  

Nevertheless, a compensable rating for the Veteran's left foot disability requires the presence of at least a moderate disability.  Prior to July 25, the VA examiner found that the Veteran's disability caused no limitation in daily activities.  Even though the Veteran experienced pain and tenderness, his gait, weight-bearing, arch, and toe and tendon alignment were normal.  Neither treatment notes nor the Veteran's statements support the presence of symptoms more severe than those noted.  

However, at the July 2013 VA examination, the Veteran presented with sharp and constant pain in the arch that caused pain when walking, which together constituted a moderate disability and which is contemplated by a 10 percent rating.  A rating in excess of 10 percent is not warranted for a disability unless it is at least moderately severe. Based on the above evidence, the Board determines that the Veteran's service-connected left 5th metatarsal fracture disability does not warrant disability ratings in excess of the noncompensable rating assigned prior to July 25, 2013 and the 10 percent rating assigned thereafter.  



Additional considerations

Consideration has been given to assigning staged ratings for status post septorhinoplasty; however, at no time during the period in question has the disability warranted more than the ratings discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

 Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected sinusitis, status post septorhinoplasy, or left foot 5th metatarsal fracture, are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's sinusitis, status post septorhinoplasy, and left foot 5th metatarsal fracture with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the current ratings are adequate to fully compensate the Veteran for his documented symptoms. 

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.


ORDER

Entitlement to a compensable rating for maxillary sinusitis prior to June 13, 2013 and in excess of 30 percent thereafter is denied.

Entitlement to a compensable rating for status post septorhinoplasty, status post deviated nasal sept is denied.

Entitlement to a compensable rating for left foot 5th metatarsal fracture prior to July 25, 2013 and in excess of 10 percent thereafter is denied. 


REMAND

Unfortunately, the Board determines that a remand is necessary so that the Veteran may be afforded additional VA examinations to assess the current severity of his service-connected spine, left shoulder, and left knee disabilities.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  The examination reports of record do not specify whether range of motion was active or passive and weight-bearing is not discussed.  Therefore, the Board determines that the examinations are inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of these facts, additional VA examinations of the Veteran's back, left shoulder, and left knee disabilities must be scheduled.

Further, with respect to the Veteran's radiculopathy of the left and right lower extremities, these disabilities are associated with the service-connected spine disability, and sensory and motor manifestations of spine disabilities are generally evaluated as part of VA examinations of the thoracolumbar spine.  Therefore, the Board also remands those issues as inextricably intertwined with the spine disability rating claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, as discussed in the Introduction, the issue of entitlement to an initial rating in excess of 10 percent for fibromyalgia prior to June 25, 2013 is on appeal.  However, a review of the record reveals that the October 2012 statement of the case (SOC) did not address the rating for fibromyalgia for the entire period of the claim, that is, back to the Veteran's initial claim for service connection, which was received on November 7, 2008.  Therefore, this issue is remanded so that the claim may be readjudicated in an SOC. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Issue an SOC in response to the Veteran's NOD with regard to the initial rating of 10 percent assigned for fibromyalgia prior to June 25, 2013.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

3.  The Veteran should be afforded the appropriate examinations to determine the current degree of severity of his spine, left and right lower extremity radiculopathy, left shoulder, and left knee disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria. 

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  In addition, the range of motion of the opposite, undamaged joint should also be documented, if possible.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Also, to the extent possible, the examiner should provide an assessment of the functional impairment during flare ups.  If the examiner is unable to do so, the examiner should explain why.

4.  Then, the RO or the AMC should adjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

 By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100 (b) (2016).


Department of Veterans Affairs


